Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yejin J Kim on 08/1/22.
The application has been amended as follows:
1.	(Currently amended) A Raman sensor comprising:
a light source assembly having a plurality of light sources configured to emit light to a plurality of skin points of skin, each of the plurality of skin points having a predetermined separation distance from a light collection region of the skin from which Raman scattered light is collected;
a light collector configured to collect the Raman scattered light from the light collection region of the skin; and
a detector configured to detect the collected Raman scattered light,
wherein the light source assembly comprises:
a first reflection surface for reflecting the light, emitted by the plurality of light sources, in a predetermined direction; 
a second reflection surface for reflecting a first light beam, reflected by the first reflection surface, toward a first skin point having a first predetermined separation distance; and
a third reflection surface for reflecting a second light beam, reflected by the first reflection surface, toward a second skin point having a second predetermined separation distance,
wherein the second reflection surface and the third reflection surface are arranged in a concentric circle.


7. (Cancelled).
8. (Cancelled).


9.	(Currently amended) The Raman sensor of claim 1, wherein the predetermined direction is a direction toward a center of the light collector.

10.	(Currently amended) The Raman sensor of claim 1, wherein the first reflection surface and the second reflection surface are formed in a concentric ring.

11.	(Currently amended) The Raman sensor of claim 1, wherein the predetermined separation distance is configured to be adjusted by a reflection angle of the second reflection surface.

13.	(Currently amended) The Raman sensor of claim 1, wherein the light source assembly further comprises a filter for passing light of a specific wavelength, among the reflected light.

14. (Cancelled).
15. (Cancelled).
16.	(Currently amended) The Raman sensor of claim 1, wherein a radius of the second reflection surface and a radius of the third reflection surface are different from each other.

19.	(Currently amended) The Raman sensor of claim 1, wherein the plurality of light sources comprises a first light source configured to emit first light of a first wavelength, and a second light source configured to emit second light of a second wavelength



21. (Cancelled).
22.	(Currently amended) The Raman sensor of claim 1, wherein the light source assembly further comprises a filter for passing light of a first specific wavelength among the reflected first light, and passing light of a second specific wavelength among the reflected second light.

25. (Cancelled).
26. (Cancelled).

27. (Cancelled).

28. (Cancelled).

29. (Cancelled).

30. (Cancelled).




Allowable Subject Matter

Claims 1-6, 9-13, 16-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a detector configured to detect the collected Raman scattered light,
wherein the light source assembly comprises:
a first reflection surface for reflecting the light, emitted by the plurality of light sources, in a predetermined direction; 
a second reflection surface for reflecting a first light beam, reflected by the first reflection surface, toward a first skin point having a first predetermined separation distance; and
a third reflection surface for reflecting a second light beam, reflected by the first reflection surface, toward a second skin point having a second predetermined separation distance,
wherein the second reflection surface and the third reflection surface are arranged in a concentric circle” along with all other limitations of the claim. 

 

Claims 2-6, 9-13, 16-20 and 22-24 are allowable due to their dependencies. 
The closest references, Chang et al. (US 20190277764 A1) [cited in the IDS filed by the applicant] and Van Duyne et al. (US 20150051459 A1)[cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN//MD M RAHMAN/                                       Primary Examiner, Art Unit 2886                                                                                                                                                                            Primary Examiner, Art Unit 2886